On April 18,1996, it was the judgment of the Court that the defendant be sentenced to a term of ten (10) years at the Montana State Prison. The defendant is hereby designated persistent felony offender and, as such, is sentenced to a term of five (5) years at the Montana State Prison. These terms are to be served consecutively for a total period of incarceration of fifteen (15) years. The sentence imposed in this matter is to be served consecutive to that imposed in Cause No. DC 89-076(B). Of this fifteen (15) years of incarceration, ten (10) years are suspended. Conditions of parole and probation are stated in the April 18,1996judgment. The defendant shall be given credit for time served from March 28,1996, to April 18,1996.
On November 14,1996, the Defendant’s application for review of that sentence was heard by the Sentence Review Division of the Montana Supreme Court.
The Defendant was present and proceeded Pro Se. The state was not represented.
Before hearing the application, the Defendant was advised that the Sentence Review Division has the authority not only to reduce the sentence or affirm it, but also to increase it. The defendant was further advised that there is no appeal from a decision of the Sentence Review Division. The defendant acknowledged that he understood this and stated that he wished to proceed.
Rule 17 of the Rules of the Sentence Review Division provides: "The sentence imposed by the District Court is presumed correct, and the sentence will not be reduced or increased unless it is deemed clearly inadequate or excessive." (Section 45-18-904(3), MCA.) The Division finds that the reasons advanced for modification are insufficient to hold that the sentence imposed by the District Court is inadequate or excessive.
After careful consideration, it is the unanimous decision of the Sentence Review Division that the sentence shall be affirmed.
Done in open Court this 14th day of November, 1996.
Chairman, Hon. Jeffrey M. Sherlock
Member, Hon. Wm. Neis Swandal
Alternate Member, Hon. Robert Boyd
*112The Sentence Review Board wishes to thank Steven Jay Cothren for representing himself in this matter.